Exhibit 10.1

Retention Agreement

THIS RETENTION AGREEMENT (the “Agreement”) is made and entered into as of the __
day of March, 2007, by and among Randy Moeder (“Executive”) and Hiland Partners
GP, LLC and Hiland Partners GP Holdings, LLC (collectively, the “Companies”) and
the other parties listed on the signature page hereto.

WHEREAS, Executive is the Chief Executive Officer and President of each of the
Companies; and

WHEREAS, the Companies have requested, and the other parties hereto desire, that
Executive remain with the Companies for a limited period to assist in the search
for his successor and in the transition of his duties to his successor and
Executive has agreed to continue with the Companies and to provide such
assistance;

In consideration of the mutual terms and provisions set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto have entered into this Agreement and agree that
if Executive continues his employment with the Companies until the earliest to
occur of (i) September 1, 2007, (ii) the date Executive’s employment with the
Companies is terminated for any reason, and (iii) such date as the Companies and
Executive may mutually agree (the “Termination Date”), Executive shall become
vested on the Termination Date in a prorata portion of the following awards, as
provided below:

1.                                       With respect to the options for 10,666
common units of Hiland Partners, LP granted to Executive pursuant to that
certain option agreement dated February 10, 2005 (“Option Agreement”) that
remain unvested as of the date of this Agreement (the “Options”), the Option
Agreement is hereby amended to provide that, notwithstanding anything in the
Option Agreement to the contrary:

·                  Executive shall become vested on the Termination Date in a
percentage of such Options (rounded up to the next whole unit) that is equal to
the number of days in the Option Retention Period divided by 365 (the “Vested
Options”).  The Option Retention Period shall be the number of days in the
period beginning on February 10, 2007 and ending on the Termination Date;

·                  The Options may be exercised, at any time during the three
month period following the Termination Date; and

·                  Except as otherwise provided in the Option Agreement or the
Hiland Partners Long Term Incentive Plan, Hiland Partners GP, LLC will deliver a
certificate representing the common units acquired by Executive upon exercise of
the Vested Options within seven (7) days of the date of exercise.

2.                                       With respect to the 72,249 Class B
common units in Hiland Holdings GP, LP, received by Executive as a “profits
interest” on February 15, 2005 and which remain unvested as of the date of this
Agreement (the “Units”), for purposes of the definition of “Termination Event”
in the Amended and Restated Agreement of Limited Partnership of Hiland Holdings
GP, LP (the “Partnership Agreement”), Hiland Partners GP Holdings, LLC hereby
agrees to treat the termination of Randy Moeder’s employment as a termination of
employment by Hiland Partners GP Holdings, LLC without cause and, therefore,
such termination of employment shall be deemed to be a Termination Event for
purposes of


--------------------------------------------------------------------------------


Section 5.6 of the Partnership Agreement.  Notwithstanding the foregoing, Randy
Moeder hereby agrees that (i) only a percentage of the Units (rounded up to the
next whole Unit) that is equal to the number of days in the Profits Interest
Retention Period divided by 365 (the “Vested Units”) shall vest on the
Termination Date and (ii) the Units that are not Vested Units shall be forfeited
to Hiland Holdings GP, LP and distributed pro rata to the Contributing Parties
(as defined in the Partnership Agreement) in accordance with Section 5.6(e) of
the Partnership Agreement.  The “Profits Interest Retention Period” shall be the
number of days in the period beginning on February 15, 2007 and ending on the
Termination Date. Except as otherwise provided in the Partnership Agreement,
Hiland Partners GP Holdings, LLC will issue a certificate representing the
Common Units (as defined in the Partnership Agreement) to be acquired by
Executive upon conversion of his Class B common units within seven (7) days of
written notice (as required by Section 5.6 of the Partnership Agreement) of his
desire to so convert.

For purposes of this Agreement, the term “Executive” will include the
Executive’s estate, guardian or legal representative in the case of his death or
disability.

Each of the parties hereto acknowledge and agree that the terms of this
Agreement do not conflict with or violate that certain Contribution Agreement
dated as of May 24, 2006, or any amendment thereof, or Section 5.6 of the
Partnership Agreement.  Each of the parties hereto hereby represents and
warrants that this Agreement is a binding obligation of such party, enforceable
in accordance with its terms.

The Executive hereby covenants and agrees that he shall hold in a fiduciary
capacity and for the benefit of the Companies and their subsidiaries all secret
or confidential information, knowledge or data relating to the Companies or
their subsidiaries, and their respective businesses, which shall have been
obtained by the Executive during the period from the date of this Agreement
until the Termination Date and which shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement).  After termination of the Executive’s employment
with the Companies, the Executive shall not, directly or indirectly, without the
prior written consent of the Companies or as may otherwise be required by law or
legal process, use for his own benefit such information, knowledge or data, or
communicate or divulge any such information, knowledge or data to anyone other
than the Companies; provided, that if the Executive receives actual notice that
the Executive is or may be required by law or legal process to communicate or
divulge any such information, knowledge or data, the Executive shall promptly so
notify the Companies.

This Agreement is personal to Executive and, without the prior written consent
of the Companies, shall not be assignable by Executive otherwise than by will or
the laws of descent


--------------------------------------------------------------------------------


and distribution.  This Agreement shall inure to the benefit of and be binding
upon the Companies and their successors and assigns.

This Agreement may not be amended other than by a written agreement executed by
the parties hereto or their respective successors and legal representatives.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oklahoma, without reference to principles of conflict of laws.

This Agreement may be executed in one of more counterparts, each of which shall
be deemed an original but which together shall constitute one and the same
instrument.

Executed for all purposes as of March     , 2007.

 

HILAND PARTNERS GP, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

HILAND PARTNERS GP HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

Randy Moeder

 

 

 

 

 

CONTRIBUTING PARTIES

 

 

 

 

 

HH GP HOLDING, LLC

 

 

 

 

 

By:

 

 

 

Name: Harold Hamm

 

 

Title: Sole Member

 

 

 

 

 

EQUITY FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name: Randy Moeder

 

 

Title: President

 

 

 

 

 

 

 

 

Ken Maples

 

 

 

 

 

 

 

 

Lisa A. Maples

 

 

 

 

 

HAROLD HAMM DST TRUST

 

 

 

 

 

 

By:

 

 

 

Name: Bert Mackie

 

 

Title: Trustee

 

 

 

 

 

HAROLD HAMM HJ TRUST

 

 

 

 

 

By:

 

 

 

Name: Bert Mackie

 

 

Title: Trustee

 

 

 

 

 

CONTINENTAL GAS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name: Harold Hamm

 

 

Title: Chief Executive Officer and Director

 


--------------------------------------------------------------------------------